 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                   ***
 6    VICTOR TAGLE,                                           Case No. 2:18-cv-00780-JAD-GWF
 7                                          Plaintiff,
             v.                                                            ORDER
 8
      STATE OF NEVADA, et al.,
 9
                                         Defendants.
10

11          This matter is before the Court on Plaintiff’s Motion for Waiver of Summons (ECF No. 3),
12   filed on June 7, 2018. Also before the Court is Plaintiff’s Motion for a Complaint’s Copy (ECF
13   No. 4), filed on August 27, 2018.
14          Plaintiff filed an Application for Leave to Proceed In Forma Pauperis (ECF No. 1) on
15   April 27, 2018. Following such an application, the Court will conduct a screening of Plaintiff’s
16   complaint pursuant to 28 U.S.C. § 1915. To date, the Court has not issued its screening order in
17   this matter and will do so in due course. Therefore, Plaintiff’s request to waive service of summons
18   is premature. Plaintiff further appears to request a copy of his complaint because his copy was
19   taken from him. The Court grants such request and instructs the Clerk of the Court to mail a copy
20   of Plaintiff’s Complaint (ECF No. 1-1) to Plaintiff. Accordingly,
21          IT IS HEREBY ORDERED that Plaintiff’s Motion for Waiver of Summons (ECF No. 3)
22   is denied.
23          IT IS FURTHER ORDERED that Plaintiff’s Motion for a Complaint’s Copy (ECF No.
24   4) is granted.
25          Dated this 27th day of February, 2019.
26
27
                                                             GEORGE FOLEY, JR.
28                                                           UNITED STATES MAGISTRATE JUDGE
                                                         1
